Treat, C. J. McConnell sued Beathard in a justice’s court and recovered a judgment for $10. He prosecuted an appeal to the circuit court, where the judgment of the justice was affirmed. The court made an order that Beathard pay the costs that accrued before the justice, and that McConnell pay the costs that accrued in-the circuit court. The latter order is assigned for error. There was no error in the disposition of the costs. The case of O’Reer v. Strong, 13 Ill. 688, is conclusive of the question. In that case O’Reer recovered a judgment before a justice of the peace and prosecuted an appeal to the circuit court, where the judgment of the justice was affirmed. This court remarked: “ He had, therefore, a good cause of action, and was entitled to recover the costs incurred in asserting it. He was the successful party before the justice, and the unsuccessful party in the circuit court. The appeal was causelessly prosecuted, and he ought to be charged with the costs. As respects the appeal, the defendant was the successful party, and he ought to recover the costs in defending it. Sec. 17, Chap. 26 of the Rev. Stat. must be understood as applying to cases in which the unsuccessful party before the justice prosecutes an appeal that results in an affirmance of the judgment.” The judgment must be affirmed. Judgment affirmed.